Citation Nr: 0416569	
Decision Date: 06/24/04    Archive Date: 06/30/04	

DOCKET NO.  02-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left buttock involving Muscle 
Group XVII, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1943 
to December 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

A rating decision dated in April 2004 granted service 
connection for pain due to osteoarthritis of the lumbar spine 
associated with the residuals of the shell fragment wound of 
the left buttock.  That rating decision assigned a 10 percent 
evaluation for this disability, effective December 18, 2000.  
The veteran has not expressed disagreement with the 
evaluation or the effective date assigned by that rating 
decision, although the time limit for the veteran to do so 
has not elapsed.  Consequently, this matter is not before the 
Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the shell fragment wound of the left 
buttock involving Muscle Group XVII are not shown to be 
productive of moderately severe impairment.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left buttock 
involving Muscle Group XVII have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.56, 4.73, Diagnostic Code 5317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively the December 2001 
rating decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons the claim was denied.  In addition, an April 2003 
letter to the veteran specifically notified him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  

The Board acknowledges that the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) which held in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial and favorable 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made in December 2001 and the VCAA 
notice was provided to the veteran in April 2003.  However, 
the Board finds that any defect in the timing of the VCAA 
notice in this case is harmless error.

In this case, a substantially complete application was 
received from the veteran in December 2000 and that claim was 
adjudicated by the RO in the December 2001 rating decision.  
Only after that decision and the issuance of a Statement of 
the Case and submission of a Substantive Appeal by the 
veteran did the RO, in a letter dated in April 2003, 
specifically provide notice to the veteran as required by 
38 U.S.C.A. § 5103(a).  However, the Board notes that the 
record indicates that prior to that time the veteran had been 
apprised of what evidence would be necessary to substantiate 
his claim, as well as the specific assignment of 
responsibility for obtaining evidence.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After the appellant submitted his claim in December 2000 and 
the RO decided that claim in the December 2001 rating 
decision, the veteran was provided a copy of the December 
2001 rating decision, which set forth the general 
requirements of the applicable law pertaining to the 
establishment of a higher evaluation for the veteran's 
service-connected disability.  This general advisement was 
reiterated in the Statement of the Case, as well as in the 
Supplemental Statement of the Case.  Nevertheless, because 
the VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of law found by the Court in Pelegrini.  While 
the Court did not address whether, and if so, how the 
Secretary could properly cure defect in the timing of a 
notice, the Court did leave open the possibility that a 
notice error of this kind may be nonprejudicial to a 
claimant.

The Court in Pelegrini found, on one hand, that the failure 
to provide the notice until a claimant had already received 
an initial unfavorable RO determination, i.e., a denial of 
the claim, would largely nullify the purpose of the notice 
and, as such, prejudice the claim by forcing a claimant to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show the lack of a pre-
RO decision notice was not prejudicial to the veteran.  Id. 
("The Secretary has failed to demonstrate that, in this case, 
lack of such a pre-AOJ-notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Board in Pelegrini has left open the possibility 
that a notice error being nonprejudicial to a claimant.  To 
find otherwise would require the Board to remand every case 
for the purpose of having the RO provide a pre-initial 
adjudication notice, the only way the RO could provide such 
notice, however, would be to vacate all prior decisions, as 
well as nullify the Notice of Disagreement and Substantive 
Appeal that were filed by the veteran in order to perfect the 
appeal to the Board.  In the Board's opinion, there is no 
basis for concluding that harmful error occurs simply because 
a claimant received VCAA notice after the initial adverse 
decision.  Indeed, the Board is of the opinion that the 
chances of harmful error resulting in this case by nullifying 
the Notice of Disagreement and Substantive Appeal are greater 
by requiring the veteran to begin the adjudicative process 
again.  In this regard, the Board observes that in a VA Form 
21-526 from the veteran received in December 2000 the veteran 
listed his date of birth as July 1924, and thus the veteran 
is at an age where he could request advanced consideration of 
his case on the Board's docket.  See 68 Fed. Reg. 
53,682-53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, The Board does not believe that this could 
have been the intention of the Court, otherwise the Court 
would not have taken "due account of the rule of prejudicial 
error" in reviewing the Board's decision.  See 38 U.S.C.A. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  (There is no implicit exemption for the 
notice requirement contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in Section 7261(b)(2) 
that the veteran's claims court shall "take due account of 
the rule of prejudicial error.").

Furthermore, in reviewing RO decisions on appeal, the Board 
is required to review the evidence on a de novo without 
providing any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veteran's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication notice 
constitutes harmless error, especially since the RO decision 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in a matter under consideration.  38 U.S.C.A. 
§ 20.1104.

There is simply no "adverse determination," as discussed by 
the Court in Pelegrini for the appellant to overcome.  
Pelegrini, 17 Vet. App. at 412.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of the RO 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied and the claimants be given an 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Suttman v. Brown, 9 Vet. App. 533 
(1996); 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of a VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2003 was 
not given prior to the first RO adjudication of the claim, 
the veteran was notified by way of the December 2001 rating 
decision and the July 2002 Statement of the Case of the 
elements necessary to establish a higher evaluation for his 
service-connected disability and the evidence needed to 
establish that benefit.  Also, the VCAA notice provided by 
the RO to the veteran was provided prior to the transfer and 
certification of the case to the Board and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided and an opportunity provided to the veteran to submit 
additional evidence and argument, the case was readjudicated 
and a Supplemental Statement of the Case was provided to the 
veteran and his representative.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial to the veteran.

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim."  This new "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the Board finds that the April 2003 letter to 
the veteran does essentially contains the "fourth element."  
The letter requested the veteran to provide any evidence that 
the veteran believed would allow the RO to make a favorable 
decision on his claim for an increased evaluation of his 
service-connected residuals of shrapnel wound of the left 
buttock.  As indicated above, all the VCAA requires is that 
the duty to notify is satisfied and that claimants are given 
an opportunity to submit information and evidence in support 
of their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  In this case, because 
each of the four content requirements of the VCAA notice have 
been satisfied, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, the RO obtained VA outpatient treatment records and 
the veteran submitted a private radiological report.  In 
addition, the veteran was afforded a VA examination to assess 
the severity of his disability and the veteran and his wife 
presented testimony at a hearing before the Board at the RO.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to final appellate review.  Accordingly, the Board 
finds that the VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
satisfy the requirements of the VCAA.  Consequently, the case 
is now ready for appellate review.

Background and Evidence.

Service medical records show the veteran sustained a 
penetrating high explosive shell fragment wound of the left 
buttock on December 2, 1944.  The following day the veteran 
underwent debridement and removal of a foreign body.  By 
January 1, 1945, the scar on the left buttocks was described 
as healed.  On January 18, 1945, the veteran had no 
complaints referable to the injury.  There were complaints of 
pain in the lumbar spine.  Examination of the back disclosed 
no point tenderness or spasm and the range of motion was 
described as good.  An entry dated in early March 1945 
indicated that the wound was healed, but there was some 
inability to carry out full back exercises.  A final note 
dated March 31, 1945, showed that examination revealed a 
well-healed wound of the left buttock with a normal range of 
motion of the back and good muscle tone.  The veteran was 
discharged to full assignment.  A report of a physical 
examination performed in November 1945 in connection with the 
veteran's separation from service indicated under 
musculoskeletal defects the presence of a healed shrapnel 
scar of the left buttock that was described as asymptomatic.  

A rating decision dated in May 1946 granted service 
connection for a healed shrapnel scar of the left buttock 
involving Muscle Group XVII.  The rating decision assigned a 
20 percent evaluation.  This decision was based on a review 
of the veteran's service medical records.  That evaluation 
has remained in effect since that time.

A report of a VA general medical examination performed in 
October 1950 recorded that in December 1944 the veteran 
sustained a shrapnel wound of the left buttock.  The fragment 
was excised and the veteran was hospitalized for a period of 
four weeks.  At the site of the scar the veteran occasionally 
had mild pruritus, but otherwise he was free of symptoms 
referable to that injury.  It was also noted that about three 
weeks after the shell fragment wound injury the veteran 
experienced pain across his midlumbar region.  The pain was 
dull and aching in character.  It was made worse by motion.  
The pain lasted about three days, however, it recurs 
frequently.  The veteran reported that it was brought on by 
overexertion and cold and damp weather.  Physical examination 
disclosed a well-healed, nontender scar in the upper, inner 
quadrant of the left buttock.  The scar measured 2.5 
centimeters at it's greatest length by 1.5 centimeters.  It 
was adherent to the underlying tissue.  There was no back 
muscle tenderness or spasm.  Motion was unrestricted and 
straight leg raising produced no back pain.  The diagnosis 
following the examination was a healed shrapnel scar of the 
left buttock.  

In a statement from the veteran dated in December 2000 he 
requested to reopen his claim for an increased evaluation for 
his shrapnel wound.  The veteran reported that over the years 
his back had gotten worse and some days he had severe back 
pain.

Private medical records dated in 1999 contained no evidence 
of complaints, treatment or diagnosis pertaining to the left 
buttock, shell fragment wound.

A report of a VA examination performed in August 2001 shows 
the veteran reported that since his shell fragment wound he 
had experienced intermittent lower back pain where his back 
actually goes out on him.  The veteran further reported that 
he was significantly disabled for a couple of days to a 
couple of weeks.  The veteran also related experiencing pain 
down his left leg at times.  On physical examination the 
veteran had a left lower back to left upper buttock scar that 
was 5 centimeters by 1 centimeter.  There was a slight 
depression of the scar.  The scar was nontender on 
examination.  There were no keloids, adherence and the 
texture was smooth.  The color of the scar was pale when 
compared to the normal area of the skin and the examiner 
considered it very minimally disfiguring.  There was no 
ulceration or breakdown of the skin.  The impression was that 
the veteran had intermittent back pain and disability lasting 
from a couple of days to a couple of weeks following his 
service injury.

VA outpatient treatment records dated between August 2000 and 
October 2001 contain no evidence of complaints, treatment, or 
diagnosis pertaining to the left buttock.  The veteran 
submitted a report of an X-ray examination of the lumbar 
spine dated in May 2003 which showed an impression of mild 
degenerative changes about the lumbar spine.

A report of a VA spine examination performed in April 2004 
concluded with an assessment of osteoarthritis of the lumbar 
spine.  The examiner commented that it was his opinion that 
the veteran does have osteoarthritis of his lumbar spine to a 
moderate degree.  The examiner indicated that while the 
origin of that osteoarthritis is almost certainly not 
directly related to the trauma to his low back and buttocks 
from the explosion of the artillery shell, it was more likely 
than not that the particular trauma at least intensified the 
effects of the osteoarthritis over time.  

The rating decision dated in April 2004 granted service 
connection for osteoarthritis of the lumbar spine.  That 
rating decision assigned a 10 percent evaluation.

The veteran presented testimony at a hearing before the BVA 
at the RO in May 2003.  At that hearing the veteran offered 
testimony concerning the initial service injury and the 
treatment he received during service.  The veteran also 
offered testimony concerning the symptomatology he 
experienced following his separation from service.  The 
veteran essentially testified that his primary symptom was 
pain in the low back.  Transcript at 4-5.  The veteran's wife 
also offered testimony concerning the symptomatology she 
observed. 

Law and Analysis.

The veteran essentially contends that the current evaluation 
assigned for his left buttock shell fragment wound residuals 
does not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

The veteran's disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 5317.  Under that Diagnostic 
Code, a 20 percent evaluation is for assignment for a 
moderate injury to Muscle Group XVII and a 40 percent 
evaluation is for assignment for a moderately severe injury.

Based on this record, the Board finds that the currently 
assigned 20 percent evaluation accurately reflects the 
severity of the veteran's left buttock shell fragment wound 
residuals.  In this regard, the record reflects no recent 
treatment for the veteran's left buttock and the veteran's 
current complaints involve his lumbar spine, rather than the 
left buttock or the scar associated with the shrapnel wound.  
In this regard, the Board notes that service connection was 
recently granted by an April 2004 rating decision for a 
disability of the lumbar spine as being related to the 
service-connected shell fragment wound residuals.  The 
veteran was assigned a 10 percent evaluation by that rating 
decision for symptomatology which included the veteran's 
complaints of low back pain.

Recent physical examination has not demonstrated any 
functional impairment attributable to the injury of the left 
buttock.  The scar on examination was described as nontender 
and there were no ulcerations or break down of the skin.  The 
Board also notes that there was no description of any 
significant muscle damage to Muscle Group XVII at the time of 
the initial injury or at the time of the most recent August 
2001 VA examination.  Therefore, the Board finds that the 
evidence does not demonstrate that the veteran has a 
moderately severe injury or residuals of a moderately severe 
injury to the left buttock involving Muscle Group XVII.  
Furthermore, there is no indication of any functional loss 
due to flare ups of pain, fatigability, incoordination, pain 
on movement or weakness associated with the left buttock 
residuals.  Accordingly, the Board finds that an evaluation 
in excess of 20 percent is not shown to be warranted.  

The Board has considered whether an evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, or 7805 would 
be appropriate in this case.  However, Diagnostic Codes 7803 
and 7804 provide for a maximum schedular evaluation of 10 
percent, while the veteran is currently in receipt of a 20 
percent evaluation for his disability.  While Diagnostic Code 
7805 provides for a rating based on the limitation of 
function of the affected part, as indicated above, the 
veteran's left buttock shell fragment wound residuals with 
involvement of Muscle Group XVII has not been shown to 
produce any functional impairment.  As such, an evaluation 
under Diagnostic Code 7803, 7804, 7805 is not warranted.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations has been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, there 
has been no assertion or showing by the veteran that his left 
buttock shell fragment wound has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the left buttock involving Muscle 
Group XVII is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



